DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                      Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 05/26/2021.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The amendments to claims 9-15 give cause for the previous 35 U.S.C. 101 rejection to be hereby withdrawn.
As per independent claims 1, 9, and 16, generally, the prior art of record, United States Patent No. US 10536445 B1 to Lerner which shows discrete blockchain and blockchain communications; United States Patent No. US 10664591 B2 to Gray which shows enclave pools; and United States Patent No. US 11010403 B2 to Gray which shows a relational distributed ledger for smart contracts, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “provisioning each the plurality of nodes in the network with a synchronous key wherein a master node has a copy of all of the synchronous keys; adding a configuration transaction to the security incident blockchain, the configuration transaction including security policies for the plurality of nodes in the network; detecting a security incident at one of the plurality of nodes in the network; and in response to the detection of the security incident, performing a security incident response in compliance with the security policies as provided in the configuration transaction”; claim 9: “provisioning each the plurality of nodes in the network with a synchronous key wherein a master node has a copy of all of the synchronous keys; adding a configuration transaction to the security incident blockchain, the configuration transaction including security policies for the plurality of nodes in the network; detecting a security incident at one of the plurality of nodes in the network; and in response to the detection of the security incident, performing a security incident response in compliance with the security policies as provided in the configuration transaction”; claim 16: “provision each the plurality of nodes in the network with a synchronous key wherein a master node has a copy of all of the synchronous keys; add a configuration transaction to the security incident blockchain, the configuration transaction including security policies for the plurality of nodes in the network; and a user node configured to: detect a security incident at one of the plurality of nodes in the network; and in response to the detection of the security incident, perform a security incident response in compliance with the security policies as provided in the configuration transaction”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431